UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1309



NICK DRAGOVICH,

                                                Plaintiff - Appellee,

             versus


JOSEPH M. BUICE, a/k/a ModChipUSA, a/k/a A&M
Enterprises; ANDRE WALLIMAN,

                                             Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-00-418)


Submitted:    November 14, 2002           Decided:     November 15, 2002


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Buice, Andre Walliman, Appellants Pro Se. Douglas Wayne
Kenyon, Keri C. Prince, Laurie J. Bremer, HUNTON & WILLIAMS,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph M. Buice and Andre Walliman appeal the district court’s

order entering default judgment against them in this copyright

infringement and breach of contract action.         We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.        See Dragovich v. Buice,

No. CA-00-418 (E.D.N.C. June 7, 2000).         Additionally, we deny the

Appellants’   motions   for   a   stay   of   discovery   in   Dragovich’s

collection proceeding in the Eastern District of Virginia and to

expedite consideration of the motion.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  AFFIRMED




                                    2